Citation Nr: 0210922	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1944, and was held as a German prisoner of war (POW) 
from December 1944 to April 1945.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.

2.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling; residuals of frostbite of the left foot, rated as 
20 percent disabling; residuals of frostbite of the right 
foot, rated as 20 percent disabling; arthritis of the right 
knee, left knee, right ankle, left ankle, and lumbar spine, 
each of which is rated as 10 percent disabling; and residuals 
of malnutrition and scar of the right shin, both assigned 
noncompensable evaluations.  The veteran's combined 
disability evaluation is 80 percent. 

3.  The veteran has not had substantially gainful employment 
since he retired as a printer in 1983. 

4.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment consistent with his 
educational background and occupational experience.




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2001), as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the RO has 
fundamentally complied with the duty-to-assist requirement of 
the Veterans Claims Assistance Act of 2000 ("VCAA").  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001)  See also 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  The veteran has been afforded 
numerous examinations in connection with his service-
connected disabilities.  Moreover, the veteran has been 
notified of the evidence he should obtain and which evidence 
VA would obtain, and has been notified of the provisions of 
the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The veteran claims he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities, which include PTSD, residuals of 
frostbite of both feet, and arthritis of the knees, ankles 
and lumbar spine.  For the reasons that follow, the Board 
agrees. 

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R.          §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16.

In this case, the veteran's service-connected disabilities 
include PTSD, rated as 50 percent disabling; residuals of 
frostbite of the left foot, rated as 20 percent disabling; 
residuals of frostbite of the right foot, rated as 20 percent 
disabling; arthritis of the right knee, left knee, right 
ankle, left ankle, and lumbar spine, each of which is rated 
as 10 percent disabling; and residuals of malnutrition and 
scar of the right shin, both assigned noncompensable 
evaluations..  The veteran's combined disability evaluation 
is 80 percent, thereby rendering him initially eligible for 
individual unemployability.  See 38 C.F.R. § 4.25, Table I 
(2001).

The Board finds that the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  The record shows that the veteran 
has not worked since retiring in 1983 as a printer.  At a VA 
general medical examination in August 1998, it was noted that 
the veteran retired in 1983 at age 53 because he was tired of 
working.  In a VA Form 9 dated May 1999, however, the veteran 
explained that the examiner misunderstood what he had said.  
The veteran then clarified that he retired in 1983 because he 
was tired of not being able to work.  In any event, the 
record shows that the veteran's service-connected 
disabilities have significantly increased since 1983, and 
that service connection has recently been established for 
arthritis of the ankles, knees, and lumbar spine, all of 
which render the veteran unemployable.  Regardless of why the 
veteran stopped working in 1983, the record shows that the 
veteran is currently unable to work due to his service-
connected disabilities.  Of particular relevance, a June 1999 
VA orthopedic examination report noted that the veteran 
required the use of a cane to ambulate due to pain and lack 
of strength in both knees.  The Board finds that the 
veteran's impaired mobility, combined with his PTSD, renders 
him unable to secure or maintain employment.  

The Board has considered a November 1999 therapy report which 
notes that the veteran performed maintenance work for six 
apartment buildings he owned.  In a June 2002 letter, 
however, the veteran explained that his wife actually owned 
the property, that it was only three apartments and an 
office, and that he was no longer able to manage the 
property.  The Board finds the veteran's statements to be 
credible, as it has been shown that he requires the use of a 
cane to ambulate.  The Board also does not find that the 
veteran's ability to pursue a hobby in woodworking in this 
case reflects an ability to work.  Based on the facts of this 
case and in light of the veteran's statements, the Board does 
not find this hobby to be equivalent to substantially gainful 
employment. 

In conclusion, as the evidence shows that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities, a total disability 
rating based on individual unemployability by reason of 
service-connected disabilities is granted.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

